MORRISON, Presiding Judge.
The offense is driving while intoxicated; the punishment, three days in jail and a fine of $50.00.
Highway Patrolman Perkins testified that, while on patrol on the night in question, an automobile passed him at a high rate of speed, that he turned around, gave chase, observed the automobile weave across the center line and then off on the shoulder, and brought it to a halt. He stated that the appellant who was the driver staggered, leaned up against his automobile, his face flushed, his eyes were dilated, his speech was incoherent, his breath smelled of alcohol, and expressed the opinion that he was intoxicated. Perkins testified that he arrested the appellant, carried him to Eden, where he and Mr. Atwood, a deputy sheriff, placed the appellant in jail.
Atwood testified that the appellant smelled of intoxicants, staggered when he walked, spoke with a thick tongue, and expressed the opinion that he was intoxicated.
The appellant did not testify in his own behalf but called a number of witnesses who testified as to his good reputation.
There are no bills of exception in the record.
Finding the evidence sufficient to support the verdict and no reversible error appearing, the judgment of the trial court is affirmed.